Title: From George Washington to Peter Stover, 9 November 1761
From: Washington, George
To: Stover, Peter



Mr Peter Stover,
[Williamsburg] Novr 9th 1761

I gave your Petition into the Assembly on Friday last which was receivd, and a Bill ordered to be brought in for establishing a Town according to the prayer of it—this Bill was to have come into the House on Saturday but whether it did or not I can’t certainly say, as I was too sick to attend the whole day, notwithstanding I went there for that purpose; however as there was no danger of An act passing in the manner you desird I left the names of the Trustees which you gave me as I likewise did the name of the Town with Mr Israel Christian desiring him to have them specified in the Bill—I also desird him to ask you if you wanted Fairs appointed, that the whole might be done under one. My Indisposition continuing upon me puts it out of my power to attend the House—I have therefore (as there remains no difficulty now) begd Mr Christian to do the necessary part which is nothing more than to fill up the Blanks in the Bill with the names of the Trustees and Town; when this is done the whole will be finishd, and the Town establishd by Law, which

will enable you to comply with yr agreement with the Purchasers of Lotts. I am Yr Friend &ca

Go: Washington

